Title: From Alexander Hamilton to Richard Harison, 7 March [1792]
From: Hamilton, Alexander
To: Harison, Richard



My Dear Sir
[Philadelphia] March 7. [1792]

This will be delivered to you by Mr. Ceracchi, whom I recommend to your attention.
He goes to New York in pursuit of subscriptions towards a Monument of the American Revolution. You have doubtless heared of the Artist and his project. He will explain to you more particularly.
I have prepared him to find difficulties in the present political situation of New York. How far they may really stand in his way he will better ascertain on the spot.
While I warmly wish success to the plan I would not embarrass my friends by urging it to the prejudice of public objects.
Yrs. sincerely
A Hamilton
R Harrison Esqr
